 Case 8:01-cr-00314-SCB-E_J Document 34 Filed 10/02/20 Page 1 of 2 PageID 82




                          UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION



UNITED STATES OF AMERICA

       vs.                                           CASE NO: 8:98-CR-353-T-24TGW
                                                              8:01-CR-314-T-24TGW

KHADIS BENNETT
    Defendant


                                         ORDER


       Before the Court is Defendant’s pro-se Motion for Early Termination of Supervised

Release. On July 29, 2005, Defendant was sentenced to 150 months in the Bureau of Prisons in

case 98-CR-353 for possession with the intent to distribute more than 50 grams of cocaine base,

and to sixty months consecutive in case 01-cr-314 for failure to appear, for a total sentence of

210 months. The sentence of 150 months of imprisonment was followed by a sixty-month term

of supervised release and the sentence of sixty months imprisonment was followed by a thirty-

six-month term of supervised release to run concurrent with each other. The sentence of

imprisonment was later reduced to a total sentence of 180 months.

        Defendant began his supervised release on February 2, 2018. The thirty-six-month term

of supervised release ends on February 1, 2021, and the sixty-month term of supervised release

ends on February 1, 2023. Both the Government and the Probation Officer object to early

termination.
 Case 8:01-cr-00314-SCB-E_J Document 34 Filed 10/02/20 Page 2 of 2 PageID 83




       Defendant is 59 years old, has maintained a steady job and has had no violations while on

supervised release. However, has not yet served one-half of his sixty-year term of supervised

release, and both the probation officer and the Government are opposed to early termination.

Because Defendant has not yet served one-half of his supervised release, because both the

Government and Defendant’s probation officer are opposed, and because of the seriousness of

Defendant’s crimes, early termination is not warranted at this time.

       Accordingly, the motion is denied.

       It is so Ordered this 2nd day of October 2020.
